Citation Nr: 0729441	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-28 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a monetary allowance under 38 United States 
Code, Section 1805 as a child, born with spina bifida, of a 
Vietnam veteran.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968, including service in Vietnam.  The veteran 
died in November 2001.  The appellant is advancing a claim as 
the veteran's son. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2005, a statement of the case was issued 
in August 2005, and a substantive appeal was received in 
October 2005.


REMAND

The Board notes that the appellant's claim of entitlement to 
a monetary allowance as a child, born with spina bifida, of a 
Vietnam veteran was denied in a July 1999 rating 
determination.  The appellant did not file a notice of 
disagreement, thus the RO's decision is final.  38 U.S.C.A. 
§ 7105.  The appellant filed a claim to reopen in July 2003.  
In light of the 2002 decision by the United States Court of 
Appeals for Veterans Claims in Jones v. Principi, 16 Vet. 
App. 219 (2002) specifically addressing the opinion of VA's 
General Counsel in VAOPGCPREC 5-99 (May 3, 1999), the Board 
believes that a new and material evidence analysis is not 
appropriate and that the appeal should be considered as 
arising from a claim on the merits.  

For purposes of this appeal, the Board notes that VA shall 
pay a monthly allowance, based upon the level of disability, 
to or for a child who has been determined to be suffering 
from spina bifida and who is a child of a Vietnam veteran.  
38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  "Spina 
bifida" means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3); see also Jones v. Principi, 16 Vet. App. 219 
(2002).  The Board notes that spina bifida is the only birth 
defect that warrants the award of monetary benefits based on 
the herbicide exposure of the veteran as a father of that 
child.  Jones, supra.

In the precedent opinion VAOPGCPREC 5-99 (May 3, 1999), VA's 
General Counsel held that 38 U.S.C.A. § 1802 applies to all 
forms of spina bifida other than spina bifida occulta, and 
that for purposes of that chapter the term "spina bifida" 
refers to a defective closure of the bony encasement of the 
spinal cord but does not include other neural tube defects 
such as encephalocele and anencephaly.

The Board is bound by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the General Counsel.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. 
§ 14.507(b).  General Counsel precedent opinions are binding 
on VA officials and employees - unless there has been a 
material change in a controlling statue or regulation, or the 
opinion has been overruled or modified by a subsequent 
precedent opinion or judicial decision.

Review of the August 2005 statement of the case reveals that 
the RO has denied the appeal in reliance on the opinion of 
VA's General Counsel in VAOPGCPREC 5-99 (May 3, 1999).  
However, in Jones, the Court appears to have held that 
consideration must be given to whether occipital 
encephalocele falls within the category of "all forms and 
manifestations of spina bifida" so as to fall within the 
statute.  The Court held that the General Counsel opinion in 
VAOPGCPREC 5-99 (May 3, 1999) did not address this 
possibility.  In other words, the General Counsel opinion is 
not, by itself, determinative in this case. 

The record includes several private medical statements to the 
effect that the appellant's encephalocele is closely related 
to spina bifida and that both are part of the same 
development process.  However, none of the medical statements 
of record appear to adequately answer the question of whether 
the appellant's encephalocele falls within the category of 
"all forms and manifestations of spina bifida."  The 
question involved clearly involves complex medical 
determinations.  The Board believes additional medical 
clarification is necessary to allow for informed appellate 
review.  

The Board also believes that the deceased veteran's VA claims 
file should be retrieved and associated with the appellant's 
claims file. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should locate the deceased 
veteran's VA claims file and associate it 
with the appellant's claims file. 

2.  The appellant should be scheduled for 
an examination by an appropriate 
neurological specialist.  The appellant's 
claims file must be made available to the 
examiner for review.  After examining the 
appellant and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that the appellant suffers 
from disability which can reasonably be 
said to fall within the category of "all 
forms and manifestations of spina 
bifida."  A rationale for the opinion 
should be provided by the examiner. 

     If the appellant does not appear for 
the examination for any reason, the 
claims file should nevertheless be sent 
to an appropriate neurological specialist 
for review and an opinion as to whether 
it is at least as likely as not (a 50% or 
higher degree of probability) that the 
appellant suffers from disability which 
can reasonably be said to fall within the 
category of "all forms and 
manifestations of spina bifida."  A 
rationale for the opinion should be 
provided by the examiner. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
expanded record in light of the judicial 
holding in Jones v. Principi, 16 Vet. 
App. 219 (2002).  The RO should 
specifically determine if the appellant's 
disability falls within the category of 
"all forms and manifestations of spina 
bifida."  If the benefit remains denied, 
the appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the judicial 
holding in Jones v. Principi, 16 Vet. App. 219 (2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

